Morphy, J.,

delivered the opinion of the court.
The defendant being sued on an acceptance of the late firm of Tilghrnan & Barnes, answers that he is liable only for one-half of the claim, because Tilghrnan and himself were ordinary, not commercial partners. From the deed of co-partnership, it appears they undertook together the business of cotton pressing; it does not appear, from the evidence, that they did any other kind of business, which, under article 2796 of the Louisiana Code, would give to their association the character of a commercial partnership. Being, then, a member of an ordinary partnership, defendant can be made liable only for one-half of the debt. Louisiana Code, articles 2843 — 4.
It is, therefore, ordered, (hat the judgment of the Commercial Court be avoided and reversed; and it is further ordered that the plaintiff, J. M'Auley, do recover of the defendant, William Barnes, the sum of one hundred and sixty-four dollars and twenty-two cents, with five per cent, interest per annum thereon, from the 17th of August, 1839, until paid, and three dollars and fifty cents costs of protest, and costs of suit in the court below; those of this appeal to be borne by the plaintiff and appellee.